UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1254


CANDIDO DELOS ANGELEZ MARTINEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 24, 2020                                        Decided: August 28, 2020


Before GREGORY, Chief Judge, and MOTZ and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Candido Delos Angelez Martinez, Petitioner Pro Se. Robert Michael Stalzer, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Candido Delos Angelez Martinez (“Martinez”), a native and citizen of El Salvador,

has filed a pro se petition for review of the order of the Board of Immigration Appeals

affirming the Immigration Judge’s written decision (1) finding Martinez’s application for

asylum was time-barred; and (2) denying on the merits Martinez’s applications for

withholding of removal and protection under the Convention Against Torture. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

However, even affording Martinez’s pro se informal brief a liberal construction, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (instructing courts to liberally construe pro se

documents), we conclude that Martinez has failed to challenge any aspect of the

Immigration Judge’s dispositive rationale, which the Board expressly adopted by affirming

the order of removal for the reasons set forth by the Immigration Judge. We therefore hold

that Martinez has forfeited appellate review of the Board’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2